Case: 20-20568     Document: 00516074979         Page: 1     Date Filed: 10/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 29, 2021
                                  No. 20-20568                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Joseph Chhim,

                                                           Plaintiff—Appellant,

                                       versus

   City of Houston; Luna Nelson, in the official capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:20-CV-361


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Joseph Chhim, proceeding pro se, moves for leave to proceed in forma
   pauperis (IFP) on appeal from the dismissal of his complaint, through which
   he sought relief under Title VII of the Civil Rights Act of 1964 for
   discrimination on the basis of race and national origin and under the Age


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20568      Document: 00516074979          Page: 2   Date Filed: 10/29/2021




                                    No. 20-20568


   Discrimination in Employment Act (ADEA) for discrimination on the basis
   of his age. Chhim, a 74-year-old Asian male originally from Cambodia,
   alleged that he was not interviewed or hired as a custodian with the City of
   Houston (the City) despite having superior qualifications for the position and
   that the City instead hired a younger Hispanic or Latino individual for the
   position. In addition, Chhim contended that he was not hired by the City in
   retaliation for his earlier complaints submitted to the Equal Employment
   Opportunity Commission (EEOC) and federal lawsuits. Finally, he asserted
   that the failure to interview or hire him constituted a breach of a 1994
   Settlement Agreement entered by Chhim and the City.
          The district court granted summary judgment in favor of the City and
   denied Chhim’s request for in forma pauperis (IFP) status on appeal. By
   moving to proceed IFP on appeal, Chhim challenges the district court’s
   certification. See Fed. R. App. P. 24(a)(5).
          We review the district court’s grant of summary judgment de novo.
   EEOC v. LHC Grp., 773 F.3d 688, 694 (5th Cir. 2014). Viewing the facts in
   the light most favorable to the nonmovant, a grant of summary judgment is
   appropriate when the “movant shows that there is no genuine dispute as to
   any material fact and the movant is entitled to judgment as a matter of law.”
   Id. (internal quotation marks omitted) (quoting Fed. R. Civ. P. 56(a)).
          Because Chhim alleges circumstantial evidence of discrimination and
   retaliation, we evaluate his claims using the burden-shifting approach
   adopted by the Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S.
   792, 802–05 (1973). See Nicholson v. Securitas Sec. Servs., USA, Inc., 830 F.3d
   186, 189 (5th Cir. 2016) (ADEA); Heggemeier v. Caldwell Cnty., 826 F.3d 861,
   867 (5th Cir. 2016) (Title VII); McCoy v. City of Shreveport, 492 F.3d 551, 557
   (5th Cir. 2007) (retaliation). Under the McDonnell Douglas test, a plaintiff
   must initially establish a prima facie case of discrimination or retaliation.




                                         2
Case: 20-20568      Document: 00516074979          Page: 3    Date Filed: 10/29/2021




                                    No. 20-20568


   Heggemeier, 826 F.3d at 867; McCoy, 492 F.3d at 557. To establish a prima
   facie case of employment discrimination, a plaintiff must show that he: “(1) is
   a member of a protected group; (2) was qualified for the position at issue; (3)
   was discharged or suffered some adverse employment action by the
   employer; and (4) was replaced by someone outside his protected group or
   was treated less favorably than other similarly situated employees outside the
   protected group.” Morris v. Town of Independence, 827 F.3d 396, 400 (5th Cir.
   2016) (internal quotation marks and citation omitted). To establish a prima
   facie case of retaliation, the plaintiff must show that: “(1) he participated in
   an activity protected by Title VII; (2) his employer took an adverse
   employment action against him; and (3) a causal connection exists between
   the protected activity and the adverse employment action.” McCoy, 492 F.3d
   at 557. If the plaintiff succeeds in establishing a prima facie case, the burden
   shifts to the defendant to proffer a legitimate reason not based in
   discrimination or retaliation for its failure to hire the plaintiff. Alvarado v.
   Texas Rangers, 492 F.3d 605, 611 (5th Cir. 2007); McCoy, 492 F.3d at 557. If
   the defendant satisfies this burden, the plaintiff must provide evidence to
   establish that the defendant’s legitimate non-discriminatory or non-
   retaliatory reason is mere pretext, or show that discrimination or retaliation
   was another motivating factor in the employment decision. See Alvarado, 492
   F.3d at 611; McCoy, 492 F.3d at 557.
          Viewing the facts in the light most favorable to Chhim, the district
   court correctly held that Chhim could not establish a prima facie case of
   discrimination under the ADEA, as the individual hired for the custodian
   position was also a member of the protected group. See 29 U.S.C. § 631(a).
   As for his allegations of national origin discrimination, the district court
   properly concluded that Chhim’s conclusory assertions that his Cambodian
   background was taken into account during the decision-making process were
   insufficient to establish a prima facie case of discrimination. See Carnaby v.




                                          3
Case: 20-20568     Document: 00516074979          Page: 4    Date Filed: 10/29/2021




                                   No. 20-20568


   City of Houston, 636 F.3d 183, 187 (5th Cir. 2011) (stating that “conclusional
   allegations and unsubstantiated assertions may not be relied on as evidence
   by the nonmoving party” in a summary judgment motion).
          As for Chhim’s assertions of retaliation, we assume that he established
   a prima facie case and consider whether the City proffered a legitimate and
   non-discriminatory reason for failing to hire him. Here, the City employee
   conducting applicant screening submitted Chhim’s application for
   consideration for the interview process, but he noted that Chhim would not
   be eligible for a position because he had been previously terminated from the
   City’s employment. Chhim asserts that this reasoning is pretextual because
   he was more qualified for the position than the other candidates who were
   interviewed. However, he has presented no evidence that other qualified
   individuals had disclosed in their applications that they were previously
   terminated from their positions with the City but were nevertheless
   interviewed or hired. We conclude that the City’s reason for not hiring
   Chhim is legitimate and non-retaliatory.
          Finally, we find no merit in Chhim’s assertions that the City’s failure
   to interview or hire him constitutes a breach of the 1994 Settlement
   Agreement. The meaning of a contract is a question of law to be determined
   by the court unless the terms of the agreement are ambiguous. Christopher v.
   Safeway Stores, Inc., 644 F.2d 467, 471 (5th Cir. 1981). Under the Settlement
   Agreement, Chhim could apply for positions in the City, other than in the
   Aviation Department; however, there was no indication that he would
   necessarily be interviewed or hired. Even if the Settlement Agreement may
   be construed as stating that Chhim would not be penalized for any conduct
   preceding the agreement, nothing in the document indicated that his future
   actions, such as his conduct resulting in termination in 1995, would not be
   considered in hiring decisions. The district court correctly concluded that




                                         4
Case: 20-20568     Document: 00516074979          Page: 5   Date Filed: 10/29/2021




                                   No. 20-20568


   there was no breach of the agreement. See LHC Grp., 773 F.3d at 694;
   Christopher, 644 F.2d at 471.
          Chhim’s appeal lacks arguable merit and is frivolous. See Howard v.
   King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his motion for leave to
   proceed IFP is DENIED and the appeal is DISMISSED as frivolous. See
   Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997); 5th Cir. R. 42.2.




                                         5